Citation Nr: 1106191	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-36 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial rating in excess of 50 percent for 
PTSD from June 1, 2006, to January 29, 2010.

3.  Entitlement to an initial rating in excess of 50 percent for 
PTSD from January 30, 2010, onward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 
1969 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In November 2010, the Veteran and his wife testified 
at a video hearing before the undersigned.  

In September 2010, the Veteran raised a claim of service 
connection for a heart disorder including as due to his 
exposure to Agent Orange while serving in the Republic of 
Vietnam.  The record also raises a claim for a total 
rating based on individual unemployability (TDIU) for the 
June 1, 2006, to January 29, 2010, time period.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  These claims have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.  

The claim for an initial rating in excess of 50 percent for PTSD 
from June 1, 2006, to January 29, 2010, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In January 2010, prior to the promulgation of a decision in 
the appeal, VA received notification from the Veteran that he 
wanted to withdraw his appeal of the denial of his claim of 
service connection for hepatitis C.

2.  From January 30, 2010, onward the preponderance of the 
competent and credible evidence of record shows the Veteran's 
PTSD has been manifested by symptoms that cause total 
occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of the 
issue of entitlement to service connection for hepatitis C have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

2.  From January 30, 2010, the Veteran has met the schedular 
criteria for a 100 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Hepatitis C Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

Here, the Veteran in a November 2010 statement withdrew his 
appeal of the denial of his claim of service connection for 
hepatitis C.  Therefore, there remains no allegation of error of 
fact or law for appellate consideration with respect to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review it and the appeal as to this issue is dismissed.

The PTSD Claim

The Veterans Claims Assistance Act of 2000 (VCAA)

The following decision assigns the Veteran a 100 percent 
schedular rating for PTSD as of January 30, 2010.  The Board's 
decision represents a full grant of the benefit with respect to 
the PTSD rating as of January 30, 2010. See Grantham v. Brown, 
114 F.3d 1156 (1997). As such, the Board finds that any error 
related to the VCAA on this aspect of the PTSD claim is moot. See 
38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).

The Rating Claim

The Veteran, his wife, and his representative contend that the 
claimant's PTSD is manifested by symptomatology that makes him 
unable to work and therefore warrants the assignment of a higher 
evaluation.  It is requested that the Veteran be afforded the 
benefit of the doubt.
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases where the 
original rating assigned is appealed, consideration must be given 
to whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In a December 2007 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411, effective from June 1, 
2006.

Under 38 C.F.R. § 4.130, if PTSD causes occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships a 50 percent evaluation is in 
order.  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
If PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships then a 70 
percent evaluation is in order.  Id.

Finally, the rating schedule provides that a 100 percent rating 
for PTSD is warranted for total occupational and social 
impairment, due to such symptoms as a gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.  

The above set of symptoms is not an exclusive or exhaustive list.  
Rather, it serves as an example of the symptoms that would 
justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

With the above criteria in mind, the Board notes that the Veteran 
underwent a VA evaluation on January 30, 2010.  The VA examiner, 
after a review of the record on appeal and an examination of the 
Veteran, opined that the claimant's PTSD signs and symptoms had 
increased in severity and frequency and this had resulted in a 
much lower level of functioning.  It was also opined as follows:

Due to depression, anxiety, sleep problems, 
nightmares, night sweats, isolating 
himself, relationship problems, 
concentration problems, emotional numbing, 
intrusive thoughts, anxiety attacks, 
flashback, anger problems, irritability, 
mood swings, a loss of interest in everyday 
activities, hypervigilance, an increased 
startled response, fear of the dark, and 
crying spells there is total 
occupational and social impairment with 
the Veteran.  It is unlikely that he would 
be able to obtain and maintain gainful 
employment now or in the future due to the 
severity of his PTSD signs and symptoms.  
(Emphasis added).

Lastly, it was opined that the Veteran's Global Assessment of 
Functioning (GAF) score due to his PTSD was 43, suggesting that 
his PTSD is manifested by "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friend, unable to keep a job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work . . .)."  
See AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

The January 2010 VA examiner's opinions regarding the severity of 
the Veteran's PTSD symptoms are not contradicted by any other 
medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 
171, 175 (1991) (VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).  
Therefore, the Board finds that the Veteran's adverse psychiatric 
symptomatology amounts to total occupational impairment as 
contemplated by a 100 percent rating.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.  Accordingly, the Board finds that the 
Veteran has met the criteria for a higher, 100 percent, scheduler 
rating for his PTSD.  In this regard, a review of the record on 
appeal does not show any material variance in the degree of the 
Veteran's adverse psychiatric symptomatology since January 30, 
2010.  Therefore, the Board finds that the 100 percent rating is 
warranted from January 30, 2010, onward  Fenderson, supra.

(The Board will not comment on the degree of the Veteran's PTSD 
symptomatology prior to the January 30, 2010 VA examination.  
This matter must be fully developed prior to appellate review. )


ORDER

The appeal of the denial of service connection for hepatitis C is 
dismissed.

From January 30, 2010, a 100 percent schedular evaluation is 
granted for PTSD, subject to those provisions governing the 
payment of monetary benefits.




REMAND

As to the claim for a rating in excess of 50 percent for PTSD 
from June 1, 2006, to January 29, 2010, the Veteran in February 
2009 and November 2010 statements in support of claim as well as 
at his November 2010 hearing notified VA that he received ongoing 
treatment for his PTSD for at least the last five years at the 
Battle Creek VA Medical Center.  Similar claims by the Veteran 
regarding his receiving ongoing treatment at VA is also found in 
the January 2010 VA examination report.

However, while some of the Veteran's records from this facility 
are found in the claims folder, all of his records document his 
treatment for PTSD are not.  Therefore, the Board finds that a 
remand is required to obtain these records.  See 38 U.S.C.A. 
§ 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that VA adjudicators are deemed to have constructive notice of VA 
treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992) (holding that when reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the Veteran to attempt to obtain them). 

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC should obtain and associate with 
the record all of the Veteran's post-2005 
treatment records from the Battle Creek VA 
Medical Center.  If any of the pertinent 
records are not available, or if the search 
for the records yields negative results, 
that fact should clearly be documented in 
the claim's file and the claimant notified 
in writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claim's folder 
and the Veteran provided with a copy of 
that memorandum as well as offered an 
opportunity to respond.

2.	After undertaking the above development, 
the RO/AMC should provide the Veteran and 
his representative with updated VCAA notice 
in accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; 
and 38 C.F.R. § 3.159.

3.	The RO/AMC should thereafter readjudicate 
the claim.  Such adjudication should 
consider additional staged ratings.  See 
Fenderson, supra.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, any evidence not received, and 
all applicable laws and regulations 
considered pertinent to the issue currently 
on appeal.  A reasonable period of time 
should be allowed for response before the 
appeal is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


